Bkoyles, C. J.
1. One 'can not legally be convicted of violating the act of 1910 (Ga. L. 1910, p. 137; Bark’s Penal Code, §§ 718 (a), 718 (b), 718 (c)), as to defrauding the keeper of a hotel or boarding house, unless the evidence shows that a copy of that law, “printed in distinct type,” was “posted in the lobby, public waiting room, or that portion of the establishment most frequented by the guests thereof,” at the time the accused obtained the food, lodging, or other accommodation.
2. Under the above-stated ruling and the facts of the instant case the verdict was unauthorized, and the denial of a new trial was error.

Judgment reversed.

Luke and Bloodworth, JJ., conow.